On May 20,1998, this court indefinitely suspended respondent, Phillip Kurtz, pursuant to Gov.Bar R. V(6)(B)(2). On September 30, 1998, relator, Disciplinary Counsel filed a motion for order to appear and show cause, requesting the court to issue an order requiring respondent to appear and show cause why he should not be held in contempt for failure to comply with this court’s May 20, 1998 order. Respondent did not respond to the motion. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that the motion be, and hereby is, granted. It is further ordered that respondent appear in person before this court on Tuesday, December 15,1998, at 9:00 a.m.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
Douglas, X, would issue a show cause order only.